 WESTINGHOUSE ELECTRIC CORPORATION181Westinghouse Electric Corporation(Elevator Division)andAsso-ciation ofWestinghouseEngineers,Elevator Division.CaseNo. °L-CA-4 /78. January,00,1956DECISION AND ORDEROn November 3, 1955, Trial Examiner A. Bruce Hunt issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had refused and was refusing to bargain collectively withAssociation of Westinghouse Engineers, Elevator Division, althoughthe said Union had been certified by the Board as the representative ofemployees in a unit found to be appropriate by the Board in the repre-sentation proceeding reported at 112 NLRB 590. The Trial Examinerfound that the Respondent thereby engaged in and was engaging inviolations of Section 8 (a) (5) and (1) of the Act.He recommended,accordingly, that the Respondent cease and desist from such violationsand take certain affirmative action, as set forth in the Intermediate Re-port attached hereto.Thereafter, the Respondent filed exceptions tothe Intermediate Report, together with a supporting brief. It also re-questedoralargument.As the briefs and the record adequately setforth the positions and contentions of the parties, the request for oralargument is hereby denied.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.TheBoard has considered the Intermediate Report, the exceptions andbrief of the Respondent, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer.'ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor RelationsAct,the National Labor RelationsBoard hereby orders that Westinghouse Electric Corporation (Ele-vator Division), Jersey City, New Jersey, its officers, agents,succes-sors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with Association of Westing-house Engineers, Elevator Division, as the exclusive representative of1The Respondent complains,in its exceptions,of the failure of the Trial Examiner to"accept or reject" certain of its proposed findings which called for the Trial Examiner'srecitation,in his Intermediate Report,of certain procedural and substantive matters in-cluded in the representation proceeding.As the entire record in the representation pro-ceeding forms a part of the record in the instant complaint case, the recitation of the mat-ters to which the Respondent has reference is unnecessaryTo the extent that the Re-spondent excepts to substantive determinations made by the Board in the representationcase, and duly adopted by the Trial Examiner,the Board rejects such exceptions for thereason that they raise no issues of fact or law not considered by the Board In the repre-sentation caseThe Board's findings and rulings made at the latter case are, of course,hereby affirmed.115 NLRB No. 29. 182DECISIONSOF NATIONALLABOR RELATIONS BOARDall its employees in the appropriate unit with respect to rates of pay,wages, hours of employment, and other conditions of employment.(b)Engaging in any like or related acts or conduct interfering withthe efforts of Association of Westinghouse Engineers, Elevator Divi-sion, to negotiate for or represent the employees in the appropriateunit as their exclusive bargaining agent.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request bargain collectively with Association of Westing-house Engineers, Elevator Division, as the exclusive representative ofthe employees in the appropriate unit and, if an understanding isreached, embody such understanding in a signed agreement.(b)Post in conspicuous places in its plant in Jersey City, NewJersey, including all places where notices to employees are customarilyposted, copies of the notice attached to the Intermediate- Reportmarked "Appendix." 2Copies of said notice, to be furnished by theRegional Director for the Second Region, shall, after being dulysigned by the Respondent's representative, be posted by it immediatelyupon receipt thereof and maintained by it for at least sixty (60) con-secutive days thereafter.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered, defaced, orcovered by any other material.(c)Notify said Regional Director in writing, within ten (10) daysfrom the date of this Decision and Order, what steps the Respondenthas taken to comply herewith.8 This notice shall be amended by substituting for the words"The Recommendations ofa Trial Examiner"in the caption thereof,the words"A Decision and Order."In the eventthat this Order is enforced by a decree of a United States Court of Appeals,there shall besubstituted for the words"Pursuant to a Decision and Order"the words"Pursuant to aDecree of the United States Court of Appeals,Enforcing an Order."INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEA charge having been duly filed,a complaint and notice of hearing thereon havingbeen issued and served by the General Counsel,and an answer having been filedby the Respondent,a hearing involving allegations of unfair labor practices in vio-lation of the National Labor Relations Act, 61 Stat.136, herein called the Act, washeld upon due notice in New York,New York,on October 3, 1955,before the dulydesignated Trial Examiner.The complaint alleges in substance,and the Respondentdenies, that on or about June 21, 1955, the Respondent refused,and has since con-tinued to refuse, to bargain collectively with the Union as the exclusive representa-tive of its employees in an appropriate unit, although a majority of said employeeshad designated the Union as their representative for such purposes,in violation ofSection 8(a) (5) and (1) of the Act. All parties were represented by counsel andwere afforded full opportunity to be heard and to present evidence pertinent to theissues.The evidence was received by exhibits and stipulations and there were nowitnesses.The parties declined opportunities to argue orally and to file briefs forconsideration by the Trial Examiner, but proposed findings and conclusions werefiled by the Respondent on October 31, 1955. They are disposed of hereinafter. WESTINGHOUSE ELECTRIC CORPORATION183Uponthe entire record in the case, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Pennsylvania corporation, is engaged at its plant in JerseyCity,New Jersey, in the manufacture, sale, and distribution of electric elevators,electric stairways, and related products.During the calendar year 1954 the Re-spondent purchased various materials, including steel, brass, and aluminum, valuedin excess of $500,000, which were transported to said plant directly from pointsoutside the State of New Jersey.During the same period the Respondent sold fin-ished products, valued in excess of $500,000, which were shipped directly to pointsoutside the State of New Jersey.The Respondent concedes, and I find, that it isengaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDIn a representation proceeding,Westinghouse Electric Corporation (ElevatorDivision),112 NLRB 590, the Board found that the Union is a labor organiza-tion within the meaning of the Act. In the instant proceeding the Respondent con-tends that such finding was erroneous, but it relies solely upon evidence in the rep-resentation proceeding.The Board's determination there represents the law of thiscase, binding upon me.Accordingly, I find that the Union is a labor organizationwithin the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. The appropriateunitand the Union's majority statusIn said representation proceeding, the Board determined that all engineers in theengineering department known as associate engineers, engineers, and senior andfellow engineers; all engineers in the new sales department known as applicationengineers I and II; all engineers in the service sales department known as head-quarters and service engineers I and II; and works engineering design and layoutengineers at the Respondent's Jersey City plant, exclusive of method engineers,junior engineers, application engineers in the order service department, traffic an-alysts, nurses, and all other employees, guards, and supervisors as defined in theAct, constitute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act. The Respondent denies that such unit isappropriate, but the issue has been determined by the Board and its determinationis binding upon me.On June 13, 1955, following an election in said representationproceeding, the Union was certified as, and I find that on that date and thereafterithas been, the exclusive representative of all the employees in said unit for thepurposes of collective bargaining in respect to rates of pay, wages, hours of em-ployment, and other conditions of employment.B. The refusal to bargainOn June 17, 1955, the Union wrote to the Respondent and requesteda meetingfor the purpose of collective bargaining.On June 21 the Respondent replied, re-fusing to bargain because of its contention that the unit is inappropriate.Accord-ingly, I find that on June 21, 1955, and thereafter, the Respondent refused to bargaincollectivelywith the Union as the exclusive representative of its employees in anappropriate unit, thereby violating Section 8 (a) (5) and (1) of the Act.'IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have'Proposed findings Nos. 14 and 17 through 20 are accepted. Proposed findings Nos.1 through 3 are rejected because they are not entirely consistent with the allegations ofthe complaint as admitted by the answer. Proposed finding No. 32 and proposed conclu-sions Nos. 1 through 5 are rejected because they are inconsistent with the findings andconclusions herein.Proposed findings Nos. 4 through 13, 15, 16, 21 through 31, and 33are neither accepted nor rejected because they relate to procedural and evidentiary mat-ters before the Board in the representation case above cited and may not properly be con-sidered by me. 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDa close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I shall recommend that it cease and desist therefrom and that it take certain affirma-tive action designed to effectuate the policies of the Act. It has been found thatthe Union represented a majority of the employees in the appropriate unit and thatthe Respondent refused to bargain collectively with it.Accordingly, I shall recom-mend that the Respondent, upon request, bargain collectively with the Union as theexclusive representative of the employees in the appropriate unit.Upon the basis of the above findings of fact, and upon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2 (5) of theAct.2.All engineers in the engineering department known as associate engineers, en-gineers, and senior and fellow engineers; all engineers in the new sales departmentknown as application engineers I and II; all engineers in the service sales departmentknown as headquarters and service engineers I and II; and works engineering designand layout engineers at the Respondent's Jersey City plant, exclusive of method en-gineers, junior engineers, application engineers in the order service department,traffic analysts, nurses, and all other employees, guards, and supervisors as definedin the Act, constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.3.The Union, on June 13, 1955, was, and at all times thereafter has been, theexclusive representative of all employees in such unit for the purposes of collectivebargaining within the meaning of Section 9 (a) of the Act.4.By refusing to bargain collectively with the Union as the exclusive representa-tive of its employees in an appropriate unit, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (5) of the Act.5.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) ofthe Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:We WILL, upon request, bargain collectively with Association of WestinghouseEngineers, Elevator Division, as the exclusive representative of all our employeesin the following bargaining unit with respect to rates of pay, wages, hours ofemployment, and other conditions of employment and, if an understanding isreached, embody such understanding in a signed agreement.The bargainingunit is:All engineers in the engineering department knownas associate engineers,engineers, and senior and fellow engineers; all engineersin the new salesdepartment known as application engineers I and II; all engineers in theservice salesdepartment known as headquarters and serviceengineers I andII; and works engineering design and layout engineers at our Jersey_ Cityplant, exclusive of methodengineers, juniorengineers,applicationengineersin the order service department, traffic analysts,nurses,and allother em-ployees, guards, and supervisors as defined in the National LaborRelationsAct. WESTINGHOUSE ELECTRIC CORPORATION185WE WILL NOT engage in any acts which in any manner interfere with the efforts,ofAssociation of Westinghouse Engineers,Elevator Division,to negotiate foror to represent the employees in the aforesaid unit as their exclusive bargainingagent.WESTINGHOUSE ELECTRIC CORPORATION(ELEVATOR DIVISION,Employer.Dated---------------- By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered,defaced,or covered by any other material.Westinghouse Electric CorporationandInternational Union ofElectrical,Radio&Machine Workers,AFL-CIO,Petitioner.Case No. 8-RC-2550. January 00, 1956DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John Vincek,hearing officer.The hearing officer's rulings made at the hearing arefree from preju-dicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning of theAct.2.The labor organizations involved claim to representemployeesof the Employer.'3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the following rea-sons:The Petitioner seeks a unit of technical and clerical employees atthe Employer's Lima, Ohio, plant.The Employer and the Intervenorurge a dismissal of the petition on the grounds that : (1) The Board's1-year certification rule bars the petition; (2) Section 9 (c) (3) of theAct precludes an election at this time; and (3) the unit sought isinappropriate.Since 1941 the Intervenor has been the collective-bargaining repre-sentative for a unit consisting not only of technical and clerical em-ployees, but also-professional- employees as well, at the Employer'sLima, Ohio, plant.On February 2, 1955, upon the petitionof a union-other than the Petitioner and the Intervenor in the instant case, theBoard directed a self-determination election for the professional em-'Lima Westinghouse Salaried Employees Association,affiliatedwith Federation of'Westinghouse Independent Salaried Unions,Independent,herein called the Intervenor,Intervened on the basis of its contract with the Employer covering the employees involvedherein.115 NLRB No. 26.